DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 states “the protruding portion is configured to cause, in the hook portion, the nose pad to slide and be inserted therein from a front side that is close to a wearer while wearing.” However, the nose pad is not part of the claimed invention, but rather the protruding portion is.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0246059 A1 Halpin et al. (herein “Halpin”).
Regarding claims 1 and 10, Halpin discloses in at least Figs. 1-2 and 8, a wearable display device comprising an optical device, comprising: a first optical member and a second optical member (lenses 50) configured to guide images corresponding to left and right eyes; a coupling member (7) configured to couple the first optical member and the second optical member; and a protruding portion (11) provided on the coupling member and extending in a lateral direction in which the first optical member and the second optical member are aligned (shown in Fig. 8).
Regarding claim 2, Halpin discloses in at least Figs. 1-2 and 8, the coupling member (7) forms a recess-shaped portion (rectangle on element 7 between lenses shown in Fig. 1) hollowed between the first optical member and the second optical member (lenses 50), and the protruding portion is provided on a hollowed side of the recess-shaped portion (shown in Fig. 1).
Regarding claim 3, Halpin discloses the protruding portion (11) is disposed offset, in a position of the coupling member (7), to be on a front side that is close to a wearer while wearing (shown in Fig. 8).
Regarding claim 4, Halpin discloses the protruding portion (11) includes, at both ends thereof in an extending direction, a hook portion enabling attachment of a nose pad (hook portions shown in Fig. 1 as two extensions, where nose pads may be applied).
	Regarding claim 5, Halpin discloses in at least Figs. 1-2 and 8, the protruding portion (11) is configured to cause, in the hook portion, the nose pad to slide and be inserted therein from a front side that is close to a wearer while wearing (shown in Fig. 8). The Examiner notes that the limitation “is configured to cause, in the hook portion, the nose pad to slide and be inserted therein from a front side” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 6, Halpin discloses in at least Figs. 1-2 and 8, the protruding portion is a gate portion upon injection- molding of the coupling member (shown in Fig. 8). The Examiner notes that the claim limitation “is a gate portion upon injection- molding of the coupling member” is drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Halpin (see MPEP 2113).  
Regarding claim 7, Halpin discloses in at least Figs. 1-2 and 8, the protruding portion (11) is a separate member that is attached and fixed to the coupling member (shown in Fig. 1).
Regarding claim 8, Halpin discloses in at least Figs. 1-2 and 8, the coupling member (7) includes a flat surface as a counter surface relative to a surface, on which the protruding portion is provided (shown in Fig. 1).
Regarding claim 11, Halpin discloses in at least Figs. 1-2 and 8, a light-guiding unit, comprising: a first light-guiding member and a second light-guiding member (lenses 50) configured to guide light of images corresponding to left and right eyes; a coupling member (7) configured to couple the first light- guiding member and the second light-guiding member (lenses 50); and a protruding portion (11) provided on the coupling member (7) and extending in a lateral direction in which the first light- guiding member and the second light-guiding member (lenses 50) are aligned (shown in Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0246059 A1 Halpin et al. (herein “Halpin”).
Regarding claim 9, Halpin discusses having different thicknesses and heights, so as to adjust the mounting of the display module (paras [0011, 0012]). Halpin is silent as to specifically having a thickness in a front-back direction of the protruding portion is equal to or greater than 1/4 of a thickness in a front-back direction of the coupling member, and a thickness in a height direction of the protruding portion is equal to or greater than 2/3 of a thickness in a height direction of the coupling member. However, it would have been obvious to one of ordinary skill in the art to adjust the height and thickness to the optimal proportions so as to successfully mount the display module while keeping the unit flexible and light-weight. Doing so would only require routine skill in the art and would lead to predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883